DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
Claims 1,5-6, 10-11,16, and 19-20 are currently amended while claims 12-13 and 17 have been canceled. By this amendment, claims 1-11,14-16,18-22 are now pending in the application.
Allowable Subject Matter
Claims 1-11,14-16,18-22 (renumbered 1-19) are allowed over the prior art of record.
The prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination:
As in claim 1: “…a processor configured to: detect a second battery pack in proximity to the mobile computing device; determine whether the second battery pack satisfies a minimum charge threshold; responsive to detecting the second battery pack and determining that the second battery pack satisfies the minimum charge threshold, (a) automatically place the mobile computing device in a low-power operational mode, and (b) when the mobile computing device is in the low-power operational mode, control the output device to generate a battery swap readiness notification; and responsive to securing of the second battery pack in the battery compartment in place of the first battery pack, return the mobile computing device to a full-power operational mode”.
Claims 2-5 depend either directly or indirectly from claim 1 and thus are also allowed for the same reasons.
As in claim 6: a method, comprising among other patentable steps, “…determining whether the second battery pack satisfies a minimum charge threshold; responsive to detecting the second battery pack and determining that the second battery pack satisfies the minimum charge threshold, (a) automatically placing the mobile computing device in a low-power operational mode, and (b) when the mobile computing device is in the low-power operational mode, controlling an output of the mobile computing device to generate a battery swap readiness notification; and responsive to securing of the second battery pack in the battery compartment in place of the first battery pack, returning the mobile computing device to a full-power operational mode”.
Claims 7-10 depend either directly or indirectly from claim 6 and thus are also allowed for the same reasons.
As in claim 11: “…a processor configured to: detect a second battery pack in proximity to the mobile computing device; receive battery status information from the second battery pack; determine whether the battery status information meets a criterion; when the battery status information does not meet the criterion, control the output device to generate a warning notification; and when the battery status information meets the criterion, automatically place the mobile computing device in a low-power operational mode, wherein the processor is further configured to detect activation of the input device to override the warning notification prior to placing the mobile computing device in the low-power operational mode”.
Claims 14-15 depend directly from claim 11 and thus are also allowed for the same reasons.
As in claim 16: A method, comprising among other patentable steps, “…determining whether the second battery pack status information satisfies a minimum charge threshold; and when the battery status information does not satisfy the minimum charge threshold, controlling an output device of the mobile computing device to generate a warning notification; and when the battery status information satisfies the minimum charge threshold, automatically placing the mobile computing device in a low-power operational mode”.
Claims 18-20 and 22 depend directly from claim 16 and thus are also allowed for the same reasons.
In summary, none of the prior art of record teaches or reasonably suggest, among other things, initiating a low-power mode in response to both (a) detection of the second batter pack, and (b) determination that the detected second battery pack has a charge level that satisfies a minimum threshold.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 9,352,905 to Fly et al., (Fly) discloses the general state of the art regarding a battery monitoring in a networked inventory control system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        May 20, 2022